



PERFORMANCE VESTING
LTIP UNIT AGREEMENT
(2015 Stock Award and Incentive Plan)
(LTIP II Units)




This PERFORMANCE VESTING LTIP UNIT AGREEMENT, dated as of [_______] (the
“Agreement”), by and between Apartment Investment and Management Company, a
Maryland corporation (the “Company”), and [_______] (the “Recipient”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the Apartment Investment and Management
Company 2015 Stock Award and Incentive Plan, as amended (the “Plan”), and the
Partnership Unit Designation relating to LTIP Units in the Partnership Agreement
(the “Partnership Unit Designation”).


WHEREAS, effective [_______] (the “Date of Grant”), pursuant to the Plan and the
Partnership Agreement the Compensation and Human Resources Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company granted the
Recipient this LTIP Award and hereby causes the Partnership to issue to the
Recipient the maximum number of LTIP Units set forth below, having the rights,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein, in the Plan and in the
Partnership Agreement.


NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Number of LTIP Units. The Company hereby grants the Recipient an LTIP Unit
Award (the “LTIP Award”) with a target of [_______] LTIP Units (the “LTIP
Units”) pursuant to the terms of this Agreement, the provisions of the Plan and
the provisions of the Partnership Agreement. The target number of LTIP Units
subject to this LTIP Award (the “Target Award”) was determined by dividing
$[__________] by $[_____] (the “Issue Price”), which was the average closing
price of Aimco’s Common Stock on the New York Stock Exchange for the five
trading days up to and including the Date of Grant. The Recipient may ultimately
vest into more LTIP Units or fewer or no LTIP Units, as set forth in more detail
in this Agreement. The Recipient shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units as of the Date of Grant
by (i) signing and delivering to the Partnership a copy of this Agreement and
(ii) signing, as a limited partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A).


2.    Restrictions and Restricted Period.


(a)    Restrictions. LTIP Units granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture until the lapse of the Restricted Period (as defined
below). Neither the Company nor the Partnership shall be required (i) to
transfer on its books any LTIP Units which shall have been sold or transferred




--------------------------------------------------------------------------------





in violation of any of the provisions set forth in this Agreement, or (ii) to
treat as owner of such LTIP Units or to accord the right to vote as such owner
or to pay dividends to any transferee to whom such LTIP Units shall have been so
transferred.


(b)    Lapse of Restrictions; Restricted Period. The restrictions set forth
above shall lapse and the LTIP Units shall become freely transferable (provided,
that such transfer is otherwise in accordance with federal and state securities
laws) and non-forfeitable as set forth in this Section 2(b) and on Exhibit B.


(i)The Company’s total shareholder return (as defined in more detail on Exhibit
B, “TSR”) over the period beginning on January 1, [ ] and ending on December 31,
[ ] (the “Performance Period”), as calculated by comparison to the indices
stipulated on Exhibit B to this Agreement (and using the methodology set forth
on such Exhibit B), shall be compared to the threshold, target and maximum TSR
hurdles set forth on Exhibit B to determine the “Vesting Portion” (as defined on
Exhibit B) of the LTIP Award as a percentage of the Target Award. Such
calculations shall be determined by the Committee no later than March 15, [ ]
(the date of such determination, the “Determination Date”). Restrictions with
respect to 50% of the related Vesting Portion of the LTIP Award set forth on
Exhibit B shall lapse as of the later of the Determination Date and the third
anniversary of the Date of Grant (the “Vesting Date”), with the restrictions on
the remaining 50% of such Vesting Portion lapsing on the fourth anniversary of
the Date of Grant (the “Anniversary Date”).
(ii)    Except as set forth in Section 3, each such lapse of restrictions shall
occur only if the Recipient has remained employed by the Company through the
Vesting Date or the Anniversary Date, as the case may be (the “Restricted
Period”). The portion of the LTIP Units which does not vest as of the Vesting
Date (or the Anniversary Date, as the case may be) based on TSR performance
shall be forfeited to the Company without payment of any consideration by the
Company, and neither the Recipient nor any of his or her successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such shares of LTIP Units.
(iii)    All determinations with respect to the calculations pursuant to this
Agreement shall be made in the sole discretion of the Committee.
(c)    Allocations.


(i)    Unless and until the LTIP Units are converted in accordance with
Section 2(e) below (such LTIP Units being referred to herein as “Converted LTIP
Units”), the LTIP Units shall have a Sharing Percentage of 2%. After any LTIP
Units are converted into Converted LTIP Units pursuant to Section 2(e), they
will have a Sharing Percentage of 100%. Provisions in the Partnership Unit
Designation with respect to allocations in a Catch-Up Year will not apply to the
Converted LTIP Units.
(ii)    The “REIT Share Economic Target” applicable to the LTIP Units prior to
conversion to Converted LTIP Units means, as of any date, (x) the Market Value
of a REIT Share on such date, multiplied by the Adjustment Factor, less (y) the
Issue Price. Notwithstanding




2

--------------------------------------------------------------------------------





Section 4(c) of the Partnership Unit Designation, the intention of the parties
is to make the Capital Account balance of the holder of the LTIP Units (but not
Converted LTIP Units), to the extent attributable to such holder’s LTIP Units,
economically equivalent (on a per-unit basis) to the REIT Share Economic Target,
as defined above. If the Capital Account of the holder of the LTIP Units (but
not Converted LTIP Units), to the extent attributable to such holder’s LTIP
Units, exceeds (on a per-unit basis) the REIT Share Economic Target, and
Liquidating Losses are available to be allocated to an LTIP Unit, then any such
Liquidating Losses shall be allocated to the holder of the LTIP Units until the
holder’s Capital Account, to the extent attributable to such holder’s LTIP
Units, is equal (on a per-unit basis) to the REIT Share Economic Target.
(d)    Distributions.


(i)    From and after the Date of Grant, the Recipient shall be entitled to
receive distributions with respect to all LTIP Units in accordance with the
terms of the Partnership Unit Designation, subject to the Recipient’s Sharing
Percentage specified above. Such LTIP Units shall be entitled to receive the
full distribution payable on Partnership Common Units outstanding as of the
record date next following the Date of Grant, multiplied by the Sharing
Percentage, whether or not they have been outstanding for the whole period.
(ii)    To the extent that the Partnership makes distributions to holders of
Partnership Common Units partially in cash and partially in additional
Partnership Common Units or other securities, unless the Administrator in its
sole discretion determines to allow the Recipient to make a different election,
the Recipient shall be deemed to have elected with respect to all LTIP Units
eligible to receive such distribution only in Partnership Common Units or other
securities.
(e)    Conversion.


(i)    At any time prior to the ten year anniversary of the Date of Grant, the
holder of LTIP Units shall have the right, at such holder’s option, at any time
to convert all or a portion of such holder’s Vested LTIP Units into a number of
Converted LTIP Units equal to (x) the Market Value of a REIT Share on the
Conversion Date, multiplied by the Adjustment Factor, less the Issue Price,
multiplied by (y) the number of LTIP Units being converted, and divided by
(z) the Market Value of a REIT Share on the Conversion Date, multiplied by the
Adjustment Factor.
(ii)    All of the provisions of Section 7 of the Partnership Unit Designation
applicable to a conversion of LTIP Units into Partnership Common Units shall
apply to a conversion of LTIP Units into Converted LTIP Units hereunder, mutatis
mutandis, except that (i) the holder need not be a Qualifying Party, (ii) the
Capital Account Limitation shall not apply, (iii) the Conversion Notice shall be
a notice in the form attached hereto as Annex I, (iv) Section 7(c) (Forced
Conversion) shall not apply, and (v) Section 7(e) (reduction of Economic Capital
Account Balance) shall not apply.
(iii)    Converted LTIP Units are Vested LTIP Units and may be converted into
Partnership Common Units pursuant to Section 7 of the Partnership Unit
Designation.






3

--------------------------------------------------------------------------------





3.    Termination of Employment. Except as otherwise set forth in this
Agreement, in the event that the Recipient ceases to be employed by the Company
for any reason prior to the lapse of the Restricted Period, then the Unvested
LTIP Units shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Recipient nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such LTIP Units. In the event that the
Recipient’s employment with the Company is terminated due to his death or total
and permanent disability, then the Restricted Period set forth in Section 2(b)
hereof shall immediately lapse and the LTIP Units shall become immediately and
fully vested, with the level of TSR performance calculated as if the date of
termination was the final day of the Performance Period, and as if the level of
TSR performance as of such date was the higher of (a) target or (b) actual TSR
performance as of such date, as determined in the sole discretion of the
Committee in accordance with Section 2(b) and Exhibit B. LTIP Units not vesting
in accordance with the foregoing sentence shall be forfeited to the Company
without payment of any consideration by the Company, and neither the Recipient
nor any of his or her successors, heirs, assigns or personal representatives
shall thereafter have any further rights or interests in such LTIP Units. For
purposes of this Section 3, the Recipient’s employment will have terminated by
reason of total and permanent disability if, in the reasonable and good faith
judgment of the Committee, the Recipient is totally and permanently disabled and
is unable to return to or perform his or her duties on a full-time basis.


4.    Change in Control. The LTIP Units issued hereunder shall, in addition to
any provisions relating to vesting contained in this Agreement, become
immediately and fully vested, and the Restricted Period set forth in Section
2(b) hereof shall immediately lapse, upon the termination of the Recipient’s
employment with the Company by the Company without Cause or by the Recipient for
Good Reason, in either case within twelve (12) months following the occurrence
of a Change in Control (as defined below), with the level of TSR performance
calculated as if the date of the Change in Control was the final day of the
Performance Period, and as if the level of TSR performance as of such date was
the higher of (a) target or (b) actual TSR performance as of such date, as
determined in the sole discretion of the Committee in accordance with Section
2(b) and Exhibit B.


(a)    For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


(i)    an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning of
Rule 13d‑3 promulgated under the Exchange Act) (“Beneficial Ownership”) of 50%
or more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, the acquisition of Voting Securities in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition (A) by or
under an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company




4

--------------------------------------------------------------------------------





or in which the Company serves as a general partner or manager (a “Subsidiary”),
(B) by the Company or any Subsidiary, or (C) by any person in connection with a
Non-Control Transaction (as hereinafter defined). “Non-Control Transaction”
shall mean a merger, consolidation, share exchange or reorganization involving
the Company, in which (1) the stockholders of the Company, immediately before
such merger, consolidation, share exchange or reorganization, own, directly or
indirectly immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,
and (2) the individuals who were members of the Board of Directors of the
Company immediately prior to the execution of the agreement providing for such
merger, consolidation, share exchange or reorganization constitute at least 50%
of the members of the board of directors of the Surviving Company;
(ii)    the individuals who constitute the Board as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; provided, further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “election contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or
(iii)    the consummation of any of the following: (A) a merger, consolidation,
share exchange or reorganization involving the Company (other than a Non-Control
Transaction); (B) a complete liquidation or dissolution of the Company; or (C)
the sale or other disposition of all or substantially all of the assets of the
Company to any person (other than a transfer to a Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.






5

--------------------------------------------------------------------------------





(b)    “Cause” shall mean the termination of the Recipient’s employment because
of the occurrence of any of the following events, as determined by the Board in
accordance with the procedure below:


(i)    the failure by the Recipient to attempt in good faith to perform his or
her duties or to follow the lawful direction of the individual to whom the
Recipient reports; provided, however, that the Company shall have provided the
Recipient with written notice of such failure and the Recipient has been
afforded at least fifteen (15) days to cure same;
(ii)    the indictment of the Recipient for, or the Recipient’s conviction of or
plea of guilty or nolo contendere to, a felony or any other serious crime
involving moral turpitude or dishonesty;
(iii)    the Recipient’s willfully engaging in misconduct in the performance of
his or her duties (including theft, fraud, embezzlement, securities law
violations, a material violation of the Company’s code of conduct or a material
violation of other material written policies) that is injurious to the Company,
monetarily or otherwise, in more than a de minimis manner;
(iv)    the Recipient’s willfully engaging in misconduct unrelated to the
performance of his or her duties for the Company that is materially injurious to
the Company, monetarily or otherwise;
(v)    the material breach by the Recipient of any material written agreement
with the Company.


For purposes of this Section 4(b), no act, or failure to act, on the part of the
Recipient shall be considered “willful” unless done, or omitted to be done, by
the Recipient in bad faith and without reasonable belief that his or her action
or omission was in the best interest of the Company. Any termination shall be
treated as a termination for Cause only if (i) the Recipient is given at least
five (5) business days’ written notice of termination specifying the alleged
Cause event and shall have the opportunity to appear (with counsel) before the
full Board to present information regarding his or her views on the Cause event,
and (ii) after such hearing, the Recipient is terminated for Cause by at least a
majority of the Board. After providing the notice of termination in the
foregoing sentence, the Board may suspend the Recipient with full pay and
benefits until a final determination pursuant to this Section 4(b) has been
made. Notwithstanding the foregoing provisions of this Section 4(b), if the
Recipient is party to an employment agreement with the Company that provides a
definition of Cause, such definition shall apply instead of the foregoing
provisions of this Section 4(b).


(c)    “Good Reason” shall mean (i) a reduction in the Recipient’s base salary;
(ii) a material diminution in the Recipient’s title or responsibilities; or
(iii) relocation of the Recipient’s primary place of employment more than fifty
miles; provided, however, that the Recipient may only terminate employment for
Good Reason by delivering written notice to the Board within ninety (90) days
following the date on which the Recipient first knows of the event constituting
Good Reason, which notice specifically identifies the facts and circumstances
claimed by the Recipient




6

--------------------------------------------------------------------------------





to constitute Good Reason, and the Company has failed to cure such facts and
circumstances within thirty (30) days after receipt of such notice; and provided
further, however, that if the Recipient is party to an employment agreement with
the Company that provides a definition of Good Reason, such definition shall
apply instead of the foregoing provisions of this Section 4(c).


5.    Tax Matters.
    
(a)    83(b) Election. The Recipient may make an election to include in gross
income in the year of transfer the fair market value of the LTIP Units granted
hereunder in accordance with Section 83(b) of the Code.


(b)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Recipient for income tax purposes
or subject to the Federal Insurance Contributions Act withholding with respect
to the LTIP Units granted hereunder, the Recipient will pay to the Company or,
if appropriate, any of its subsidiaries, or make arrangements satisfactory to
the Administrator regarding payment of, any United States federal, state or
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. The Company may cause the required minimum tax withholding
obligation to be satisfied, in whole or in part, by withholding from LTIP Units
granted to the Recipient with an aggregate value that would satisfy the
withholding amount due. The obligations of the Company under this Agreement
shall be conditional on such payment or arrangements, and the Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Recipient.


BY SIGNING THIS AGREEMENT, THE RECIPIENT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE RECIPIENT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


6.    Investment Representation; Registration. The Recipient hereby warrants and
represents to and agrees with the Company as follows:
(a)    The LTIP Units issued pursuant to this Agreement will be acquired for the
account of the Recipient for investment only and not with a view to, nor with
any intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein. The Recipient acknowledges that the issuance
of the LTIP Units has not been, and will not be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, or the securities or real estate syndication laws of any state or
other jurisdiction, and cannot be disposed of unless they are subsequently
registered under the Securities Act and any applicable laws of states or other
jurisdictions or an exemption from such registration is available. The Recipient
acknowledges that the Company does not have any




7

--------------------------------------------------------------------------------





intention of registering the resale of any LTIP Units issued hereunder under the
Securities Act or of supplying the information necessary for the Recipient to
sell any such LTIP Units; and that the Company and the Partnership shall be
organized and operated so as to be exempt from registration under the Investment
Company Act of 1940, as amended, and from the provisions of that statute
designed to protect investors.
(b)    The Recipient also understands that the transfer of any LTIP Units issued
pursuant to this Agreement will be subject to restrictions contained in the
Partnership Agreement, as well as the restrictions set forth in this Agreement.
(c)    The Recipient acknowledges that (i) he or she has no obligation
whatsoever to acquire the LTIP Units issued pursuant to this Agreement, (ii) his
or her acquisition of the LTIP Units issued pursuant to this Agreement is not,
and will not be, in any way whatsoever a condition of continued employment with
the Company or any entity affiliated with the Company, (iii) neither the offer
to the Recipient of the opportunity to acquire the LTIP Units or any shares of
Stock issued pursuant to the Partnership Agreement nor this Agreement, shall be
deemed to constitute a contract of employment or to impose any obligation upon
the Company or any of its affiliates to continue to employ the Recipient, and
(iv) nothing stated or implied in this Agreement or in the Partnership Agreement
shall be construed to abrogate, amend or otherwise affect any rights or
obligations with respect to employment which the Company or any of its
affiliates or the Recipient may otherwise have by agreement or under law.
(d)    The Recipient acknowledges that he or she has been furnished a copy of
the Partnership Agreement, has carefully read and understands the provisions of
the Partnership Agreement, has had the opportunity to ask questions of the
Company and has received answers from the Company concerning the provisions of
the Partnership Agreement, and the terms and conditions of the offering of the
LTIP Units. The Recipient further acknowledges that he or she has been furnished
information regarding the activities of the Company, has had the opportunity to
ask questions of the Company concerning such activities, and is satisfied with
all such information and such answers as he or she has received. The Recipient
acknowledges that no representation has been made by the Company otherwise by or
on behalf of the Company as to any current value of the assets held by the
Company or as to any prospective return on any LTIP Units issued pursuant to
this Agreement. The Recipient further acknowledges that he or she has not
relied, in connection with the acquisition of the LTIP Units, upon any
representations, warranties or agreements other than those set forth in this
Agreement or the Partnership Agreement. The Recipient further acknowledges that
he or she provides services to the Company on a regular basis and that, in such
capacity, the Recipient has access to all such information, and has such
experience and involvement in connection with the business and operations of the
Company, as the Recipient believes to be necessary and appropriate to make an
informed decision to accept the LTIP Units granted pursuant to this Agreement.
(e)    The Recipient acknowledges that neither the Company nor any of its
affiliates is rendering any tax, legal or financial advice or recommendation to
acquire the LTIP Units issued pursuant to this Agreement. The Recipient has been
informed that he or she should




8

--------------------------------------------------------------------------------





consult his or her own tax, legal and financial advisors to the extent the
Recipient seeks advice regarding these matters.
(f)    The Recipient makes the representation regarding his or her status as an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act as set forth below the Recipient’s name on the
signature page hereto.
(g)    So long as the Recipient holds LTIP Units, the Recipient shall disclose
to the Company in writing such information as may be reasonably requested with
respect to direct or indirect ownership of any LTIP Units issued pursuant to
this Agreement as the Company may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code, applicable to the Company or
to comply with requirements of any other appropriate taxing authority.
(h)    The Recipient shall indemnify and hold the Company harmless from and
against any and all loss, cost, damage or liability due to or arising out of a
breach of any representation, warranty or agreement of the Recipient in this
Agreement or any other document furnished by it to the Company in connection
with this Award, including, without limitation, the Partnership Agreement.
7.    Miscellaneous.
(a)    Entire Agreement. This Agreement, the Plan and the Partnership Agreement
contain the entire understanding and agreement of the Company and the Recipient
concerning the subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.
(b)    Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
(c)    Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Recipient will be deemed an original and
all of which together will be deemed the same agreement.
(d)    Notices. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company or the Committee, to the attention of
the General Counsel of the Company at the principal office of the Company and,
if to the Recipient, to the Recipient’s last known address contained in the
personnel records of the Company.
(e)    Succession and Transfer. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Recipient and
their permitted successors, assigns and legal representatives.




9

--------------------------------------------------------------------------------





(f)    Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.
(g)    Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.
(h)    Plan Controls. This Agreement is made under and subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Recipient confirms that he
or she has received a copy of the Plan and has had an opportunity to review the
contents thereof.
(i)    No Guarantee of Continued Service. The Recipient acknowledges and agrees
that nothing herein, including the opportunity to make an equity investment in
the Company, shall be deemed to create any implication concerning the adequacy
of the Recipient’s services to the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary shall be construed as an agreement by the
Company, any Company Subsidiary or any Partnership or Partnership Subsidiary,
express or implied, to employ the Recipient or contract for the Recipient’s
services, to restrict the right of the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary, as applicable, to discharge the Recipient
or cease contracting for the Recipient’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services that may exist between the Recipient and the Company,
any Company Subsidiary or any Partnership or Partnership Subsidiary, as
applicable.




10

--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


APARTMENT INVESTMENT AND
MANAGEMENT COMPANY






By:                            




AIMCO PROPERTIES, L.P.


By: AIMCO-GP, Inc.,
Its General Partner



By:                            




RECIPIENT:




By:                            
    


Address:     






11

--------------------------------------------------------------------------------





Section 6(f) Representation. Please initial or check ALL of the boxes which
correctly describe the Recipient.
•
The Recipient is a natural person: (i) whose individual net worth (assets minus
liabilities), or joint net worth with that person’s spouse, exceeds $1,000,000
((a) excluding (1) as an asset, the value of such natural person’s primary
residence and (2) as a liability, the outstanding indebtedness secured by such
natural person’s primary residence up to the fair market value of such primary
residence, provided, however, that if the amount of such outstanding
indebtedness has increased within the previous 60 days, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability and (b) including, as a liability, the outstanding
indebtedness secured by the natural person’s primary residence in excess of the
fair market value of such primary residence), or (ii) who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with the person’s spouse in excess of $300,000 in each of those years and
has a reasonable expectation of reaching the same income level in the current
year.

o
The Recipient is a natural person who is a director or executive officer (as
defined below) of the Company. As used herein, “executive officer” shall mean
the president, any vice president in charge of a principal business unit,
division or function (such as sales, administration or finance), any other
officer who performs a policy-making function, or any other person who performs
similar policy-making functions for the Company.

o
Neither of the prior boxes correctly describes the Recipient.





12

--------------------------------------------------------------------------------





EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE
The Participant, desiring to become one of the within named Limited Partners of
AIMCO , L.P., hereby becomes a party to the Fourth Amended and Restated
Agreement of Limited Partnership of AIMCO Properties, L.P., as amended through
the date hereof (the “LP Agreement”).
The Participant constitutes and appoints the General Partner and its authorized
officers and attorneys-in-fact, and each of those acting singly, in each case
with full power of substitution, as the Participant’s true and lawful agent and
attorney-in-fact, with full power and authority in the Participant’s name, place
and stead to carry out all acts described in Section 2.4.A of the Partnership
Agreement, such power of attorney to be irrevocable and a power coupled with an
interest pursuant to Section 2.4.B of the LP Agreement.
The Participant agrees that this signature page may be attached to any
counterpart of the Partnership Agreement.
[PARTICIPANT]
 
 
 
By:    
   Name:
   Date:
 
 
Address of Limited Partner:
 
      
 
      
 
      









13

--------------------------------------------------------------------------------









EXHIBIT B


This Exhibit sets forth the calculation methodology with respect to the
Agreement. Certain defined terms may be found at the end of this Exhibit B.
Terms not defined on this Exhibit B shall have the meaning set forth in the body
of the Agreement.


Maximum LTIP Units: [__________]




With respect to 60% of the LTIP Units:










Performance Level


Relative TSR vs. NAREIT Apartment Index TSR:
Performance vs. Index
Over Performance Period






Portion of Target Award Vesting
(“Vesting Portion”)




Threshold


 -250 bps




50%


Target


50 bps




100%


Maximum


400 bps




200%





With respect to 40% of the LTIP Units:










Performance Level




Relative TSR vs. MSCI US REIT Index TSR:
Performance vs. Index
Over Performance Period








Portion of Target Award Vesting
(“Vesting Portion”)




Threshold


-350 bps




50%


Target


50 bps




100%


Maximum


 500 bps




200%





14

--------------------------------------------------------------------------------







TSR results above the Threshold level and below the Maximum level shall result
in a Vesting Portion that is interpolated between the Threshold and Maximum
Vesting Portions set forth on this Exhibit B. TSR results below the Threshold
level will cause the LTIP Units to be forfeited to the Company without payment
of any consideration by the Company, and neither the Recipient nor any of his or
her successors, heirs, assigns or personal representatives shall thereafter have
any further rights or interests in such shares of LTIP Units.


If the performance level is above Target but as of the Determination Date the
Company has negative absolute TSR with respect to the Performance Period, then
the LTIP Units shall vest at the Target level as of the dates set forth in
Section 2(b) of the Agreement, with the Vesting Portion in excess of Target (the
“Excess Portion”) vesting only (a) with respect to 50% of the Excess Portion,
upon the Company’s achievement of positive absolute TSR with respect to the
period beginning on the first day of the Performance Period; and (b) with
respect to the remaining 50% of the Excess Portion, on the later of (i) the
Company’s achievement of positive absolute TSR with respect to the period
beginning on the first day of the Performance Period and (ii) the Anniversary
Date; provided, however, that if the Company has not achieved positive absolute
TSR with respect to the period beginning on the first day of the Performance
Period as of the third anniversary of the Determination Date, then the Excess
Portion shall be forfeited to the Company without payment of any consideration
by the Company, and neither the Recipient nor any of his or her successors,
heirs, assigns or personal representatives shall thereafter have any further
rights or interests in such shares of LTIP Units.




For purposes of these calculations:


“TSR” means the Company’s Total Shareholder Return as reported by SNL Financial
or another third party judged by the Committee to be a reputable third party,
which measurement shall be confirmed by the Committee. For purposes of
calculating Aimco’s TSR, the “starting” share price will be calculated using the
average closing price for the 20-day trading period up to and including January
2, 2018 (i.e., the first trading day of the three-year performance period), and
the “ending” share price be calculated using the average closing price for the
20-day period up to and including December 31, 2020.


When measuring the TSR of the Company, the calculation shall be adjusted as
deemed appropriate by the Committee to reflect any change in corporate structure
of the nature referenced in Section 3.4 of the Plan.


Measurement of the TSR of the NAREIT Apartment Index and MSCI US REIT Index for
purposes of comparison to the Company’s TSR shall be as reported by SNL
Financial or another third party judged by the Committee to be a reputable third
party, which measurement shall be confirmed by the Committee.


“bps” shall mean basis points, each of which shall equal 1/100th of 1%.






15

--------------------------------------------------------------------------------






ANNEX I
NOTICE OF CONVERSION OF LTIP UNITS
To:
AIMCO Properties, L.P.
c/o AIMCO-GP, Inc.
4582 South Ulster Street, Suite 1100
Denver, Colorado 80237
Attention: Investor Relations

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of LTIP Units in AIMCO Properties, L.P. (the “Partnership”) set forth
below into Converted LTIP Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of AIMCO Properties, L.P.,
dated as of July 29, 1994, as it may be amended and supplemented from time to
time, and the LTIP Unit Agreement, dated as of ___________ (the “Award
Agreement”), between Apartment Investment and Management Company and
____________. All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed thereto in the Award Agreement. The
undersigned hereby represents, warrants, and agrees that: (i) the undersigned
holder of LTIP Units has, and at the Conversion Date will have, good, marketable
and unencumbered title to such LTIP Units, free and clear of the rights or
interests of any other person or entity; (ii) the undersigned holder of LTIP
Units has, and at the Conversion Date will have, the full right, power and
authority to convert such LTIP Units as provided herein; and (iii) the
undersigned holder of LTIP Units has obtained the consent or approval of all
persons and entities, if any, having the right to consent to or approve such
conversion.
Name of Holder:     
Dated:     
Number of LTIP Units to be converted:     
Conversion Date:     

(Signature of Holder)

(Street Address)

(City)    (State)    (Zip Code)
Medallion Guarantee:     
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND


I-1

--------------------------------------------------------------------------------





CREDIT UNIONS), WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION
PROGRAM PURSUANT TO SEC RULE 17Ad-15.


I-2